--------------------------------------------------------------------------------

Exhibit 10.29

SUBSCRIPTION AND SALE OF SHARES AGREEMENT

 

 

entered into between:

 

NET 1 UEPS TECHNOLOGIES, INC.

 

and

 

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA (PTY) LIMITED

 

and

 

BUSINESS VENTURE INVESTMENTS NO 1567 (PTY) LTD (RF)

 

and

 

MOSOMO INVESTMENT HOLDINGS (PTY) LTD

 

and

 

CASH PAYMASTER SERVICES (PTY) LTD

--------------------------------------------------------------------------------

ii

TABLE OF CONTENTS

1 INTERPRETATION AND PRELIMINARY 1       2 SALE OF SHARES 5       3 SUBSCRIPTION
FOR SHARES 6       4 NON-DISCLOSURE 6       5 WARRANTIES 7       6 ARBITRATION 7
      7 NON-AGENCY 9       8 NON-CESSION 9       9 CO-OPERATION 9       10
DOMICILIUM CITANDI ET EXECUTANDI 9       11 NON-WAIVER 11       12 APPLICABLE
LAW AND JURISDICTION 12       13 INDEPENDENT ADVICE 12       14 SEVERABILITY 12
      15 VALUE ADDED TAX 12       16 COUNTERPARTS 13       17 COST 13


--------------------------------------------------------------------------------

1

WHEREAS:

i.

Net1 UEPS, BVI, Mosomo and Net1 concluded an agreement headed “Relationship
Agreement” on 9 December 2013 in terms of which BVI acquired shareholding in
Net1 UEPS;

    ii.

The Relationship Agreement provided for a share exchange mechanism in terms of
which BVI could exchange the shares held by it in Net1 UEPS for shares in CPS;

    iii.

Following the Constitutional Court ruling on 17 April 2014 in case number CCT
48/2013, SASSA indicated that it has commenced steps towards the issuing of a
new tender for the administration of social grant payments;

    iv.

The Parties are in agreement that it would be mutually beneficial if BVI holds
shares in CPS, so as to bolster CPS’s tender submission in relation to its black
economic empowerment scoring;

IT IS AGREED AS FOLLOWS:

1

INTERPRETATION AND PRELIMINARY

   

The headings of the clauses in this Agreement are for the purpose of convenience
and reference only and shall not be used in the interpretation of nor modify nor
amplify the terms of this Agreement or any clause hereof. In this Agreement,
unless a contrary intention clearly appears –


1.1

words importing –


1.1.1

any one gender include the other gender;

    1.1.2

the singular includes the plural and vice versa; and

    1.1.3

natural persons include created entities (corporate or non-incorporate) and vice
versa;


1.2

the following terms shall have the meanings assigned to them hereunder and
cognate expressions shall have corresponding meanings, namely:


1.2.1

“the Act” means the Companies Act, No. 71 of 2008, as amended from time to time;

    1.2.2

“Affiliate” means with respect to any entity, any other entity which –


1.2.2.1

is a subsidiary or a holding company or a subsidiary of the holding company of
such entity and in regard to which the terms "subsidiary" and "holding company"
shall have the meaning assigned thereto in Section 1 of the Companies Act 71 of
2008 provided that they shall also include any foreign entity which, had it been
registered in terms of that Act, would fall within the ambit of such term;
and/or


--------------------------------------------------------------------------------

2

1.2.2.2

controls, is controlled by or is under common control with such entity and in
regard to which the term "control" shall include control of any entity through
any voting pool or other arrangement, the right to the exercise of voting
rights, directly or indirectly, resulting in effective control of any entity
and/or control of its management, and/or the right to appoint the majority of
the members of the board of directors of any entity;


1.2.3

“this Agreement” means this written document, together with all written
appendices, annexures, schedules, or exhibits to this written document, as may
be amended from time to time;

    1.2.4

“Applicable Law” means all laws applicable in the jurisdictions in which the
Parties operate, and includes any present or future constitution, decree,
judgment, legislation, order, ordinance, regulation, statute, treaty, directive,
rule, guideline or code, practice or practice note issued by any relevant
Authority;

    1.2.5

“Authority” means any Government, governmental, administrative, fiscal,
monetary, Central Bank, judicial, regulatory, self-regulatory or government
owned or controlled body, department, commission, authority, tribunal, agency or
entity to whose jurisdiction any Party or the Services may be subjected;

    1.2.6

“Born Free” means Born Free Investments 272 (Pty) Ltd (Registration Number
2004/032096/07), a company duly incorporated in accordance with the laws of
South Africa;

    1.2.7

"BVI" means Business Venture Investments No 1567 (Proprietary) Limited (RF),
(Registration Number 2011/115501/07), a limited liability, private, ring-fenced
company, duly incorporated in accordance with the laws of the Republic of South
Africa;

    1.2.8

“BVI’s Claims” means all claims of whatsoever nature and howsoever arising,
including but not limited to any rights to dividends, which BVI has against Net1
UEPS on the Signature Date, resulting from its holding of the Sale Shares;

    1.2.9

“BVI’s Nominated Account” means:


  Account Name : BRIAN MOSEHLA   Bank Name : INVESTEC PRIVATE BANK   Account
Number : 10010049044   Branch Code : 580105


--------------------------------------------------------------------------------

3

1.2.10

“CPS” means Cash Paymaster Services (Pty) Limited (Registration Number
1971/007195/07), a private company with limited liability duly incorporated in
accordance with the laws of the Republic of South Africa;

    1.2.11

“CPS’s Nominated Account” means:


  Account Name : Cash Paymaster Services (Pty) Ltd   Bank Name : Nedbank Limited
  Account Number : 1454027282   Branch Code : 145405


1.2.12

"Mosomo" means Mosomo Investment Holdings (Pty) Ltd (Registration Number
2009/012790/07) a limited liability private company duly incorporated in
accordance with the laws of the Republic of South Africa;

    1.2.13

“Net1” means Net1 Applied Technologies South Africa (Pty) Ltd (Registration
Number 2002/031446/07) a limited liability private company duly incorporated in
accordance with the laws of the Republic of South Africa;

    1.2.14

“Net1 UEPS” means Net 1 UEPS Technologies, Inc., a Florida corporation;

    1.2.15

“the Parties” means the Parties to this Agreement; and the term “Party” means
any one of them, as the context requires;

    1.2.16

“Payment Date” means the date upon which Net1 UEPS attends to payment of the
Purchase Price, as contemplated in clause 2.2;

    1.2.17

“Purchase Price” means R 97, 352, 941.00 (ninety seven million three hundred and
fifty two thousand, nine hundred and forty one South African Rand);

    1.2.18

“Relationship Agreement” means the agreement headed “Relationship Agreement”,
concluded between Net1 UEPS, BVI, Mosomo and Net1 on 13 February 2014, as
amended;

    1.2.19

“Sale Shares” means 1,837,432 shares held by BVI in Net1 UEPS;

    1.2.20

“SASSA” means the South Africa Social Security Agency established in terms of
section 2(1) of the South Africa Social Security Agency Act, No. 9 of 2004;

    1.2.21

“Shareholders Agreement” means the shareholders agreement concluded between CPS,
BVI and the existing shareholders of CPS on 15 April 2014;


--------------------------------------------------------------------------------

4

1.2.22

“Signature Date” means the date on which this Agreement is signed by the last
Party to do so;

    1.2.23

“Subject Matter” means the Sale Shares and BVI’s Claims;

    1.2.24

“Subscription Price” means R 15, 000, 000.00 (fifteen million South African
Rand);

    1.2.25

“Subscription Shares” means 571 ordinary shares to be allotted and issued by CPS
to BVI in terms of this Agreement, which Shares shall after their issue and
allotment comprise 12.5% (Twelve and a half) percent of the aggregate issued
share capital of CPS;

    1.2.26

“VAT” means Value Added Tax imposed in terms of the Value Added Tax Act, No 89
of 1991 (as amended), including any similar tax which may be imposed in place
thereof from time-to-time;


1.3

any reference to an enactment is to that enactment as at the date of signature
hereof and as amended or re-enacted from time-to-time;

    1.4

if any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it is only in the
definition clause, effect shall be given to it as if it were a substantive
provision in the body of this Agreement;

    1.5

subject to clauses 1.6, 1.7 and 1.11 defined terms appearing in this Agreement
in title case shall be given their meaning as defined, whilst the same terms
appearing in lower case shall be interpreted in accordance with their plain
English meaning;

    1.6

reference to “days” shall be construed as calendar days unless qualified by the
word “business”, in which instance a “business day” shall be any day other than
a Saturday, Sunday or public holiday in the Republic of South Africa. Any
reference to “business hours” shall be construed as being the hours between
08:00 and 17:00 on any business day. Any reference to “time” shall be based upon
South African standard time, being Greenwich Meantime plus two hours;

    1.7

this Agreement incorporates the annexes, which annexes shall have the same force
and effect as if set out in the body of this Agreement. In this Agreement the
words “clause” or “clauses” and “annex” or “annexes” refer to clauses of and
annexes to this Agreement;

    1.8

unless specifically otherwise provided, any number of days prescribed shall be
determined by excluding the first and including the last day or, where the last
day falls on a day that is not a business day, the succeeding business day;


--------------------------------------------------------------------------------

5

1.9

the contra proferentum rule shall not apply and accordingly, no provisions
herein shall be construed against or interpreted to the disadvantage of a Party
by reason of such Party having or being deemed to have structured, drafted or
introduced such provision;

    1.10

the expiration, cancellation or other termination of this Agreement shall not
affect those provisions of this Agreement which expressly provide that they will
operate after such expiration, cancellation or termination or which of necessity
must continue to have effect after such expiration, cancellation or termination,
notwithstanding that the clauses themselves do not expressly provide for such
continuation; and

    1.11

the words “include” and “including” means “include without limitation” and
“including without limitation”. The use of the words “include” and “including”
followed by a specific example or examples shall not be construed as limiting
the meaning of the general wording preceding it.


2

SALE OF SHARES


2.1

BVI hereby sells to Net1 UEPS, who hereby purchases from BVI, the Subject Matter
with effect from the Signature Date, free from all liens, charges, encumbrances,
options or equities, at the Purchase Price.

    2.2

The Purchase Price shall be paid by Net1 UEPS to BVI, within 7 (seven) days from
Signature Date, as follows:


2.2.1

R 82, 352, 941.00 (Eighty two million three hundred and fifty two thousand, nine
hundred and forty one South African Rand) shall be paid into BVI’s Nominated
Bank Account; and

    2.2.2

R 15, 000, 000.00 (fifteen million South African Rand) shall be paid into CPS’s
Nominated Bank Account in settlement of the Subscription Price.


2.3

BVI irrevocable authorizes Net1 UEPS’s company secretary to release the share
certificates relating to the Sale Shares and agrees to sign all such documents
as may be necessary to give effect to the transfer contemplated in this clause
2, including but not limited to a stock power, in the event that same is
required. Failure to do so shall be grounds for immediate termination by Net1
UEPS of this Agreement.


--------------------------------------------------------------------------------

 6

3

SUBSCRIPTION FOR SHARES

    3.1

BVI shall –


3.1.1

subscribe for the Subscription Shares at the Subscription Price;

    3.1.2

pay the Subscription Price into CPS Nominated Account prior to allotment and
issue of the Subscription Shares.


3.2

CPS shall, upon receipt of the Subscription Price –


3.2.1

allot and issue the Subscription Shares to BVI;

    3.2.2

update its register for members to reflect BVI as the registered owner of the
Subscription Shares.


3.3

Upon subscription of the Subscription Shares the Shareholders Agreement will
become effective.

    3.4

The share certificates in respect of the Subscription Shares shall remain with
CPS’s company secretary in accordance with the terms of the Shareholders
Agreement.


4

NON-DISCLOSURE


4.1

Each Party will keep confidential and will not without the written consent of
the other Party disclose to any person –


4.1.1

the details of this Agreement, the details of the negotiations leading to this
Agreement, and the information handed over to such Party during the course of
negotiations, as well as the details of all the transactions or agreements
contemplated in this Agreement; and

    4.1.2

any information relating to the business or the operations and affairs of the
Parties and the Corporation.


4.2

No public announcement or statement shall be made in relation to the conclusion,
implementation or contents of this Agreement by any Party unless –


4.2.1

such announcement or statement has been approved in writing by the other Party
prior to publication thereof; or


--------------------------------------------------------------------------------

 7

4.2.2

is required to be made in term of any applicable law.


5

WARRANTIES

   

Each of the Parties hereby warrants to and in favour of the other that –


5.1

it has legal capacity and has taken all necessary corporate action required to
empower and authorise it to enter into this Agreement;

    5.2

this Agreement constitutes an agreement valid and binding on it and enforceable
against it in accordance with its terms;

    5.3

the execution of this Agreement and the performance of its obligations hereunder
does not and shall not –


5.3.1

contravene any law or regulation to which that Party is subject to;

    5.3.2

contravene any provision of that Party’s constitutional documents; or

    5.3.3

conflict with, or constitute a breach of any of the provisions of any other
agreement, obligation, restriction or undertaking which is binding on it; and

    5.3.4

it is not relying upon any statement or representation by or on behalf of any
other party, except those expressly set forth in this Agreement.


5.4

BVI hereby warrants to and in favour of Net1 UEPS as at the Signature Date and
the Payment Date that –


5.4.1

BVI shall be the registered and beneficial owner of the Subject Matter;

    5.4.2

BVI shall have the right, power and authority to sell and transfer the Subject
Matter, free from any option, charge, lien or encumbrance whatsoever, and the
sale of the Subject Matter shall not constitute a breach of any contractual
obligation of BVI.


6

ARBITRATION


6.1

A dispute between the Parties relating to any matter arising out of this
Agreement or the interpretation thereof shall be referred to arbitration, by
either of the Parties, by way of notice to the other Party, in which notice
particulars of the dispute are set out.

    6.2

Such arbitration proceedings shall be held in Johannesburg, South Africa and
shall be held in a summary manner, which shall mean that it shall not be
necessary to observe or carry out –


--------------------------------------------------------------------------------

8

6.2.1

the usual formalities of procedure;

    6.2.2

the strict rules of evidence;

   

and shall be carried out immediately and with a view to it being completed
within 30 (thirty) days after it is demanded.


6.3

The arbitrator for such arbitration proceedings shall –


6.3.1

if the matter in issue is primarily an accounting matter, be an independent
auditor with at least 10 (ten) years’ experience, agreed upon by the Parties
and, failing agreement, nominated by the Chairman for the time being of the
Johannesburg Bar Council;

    6.3.2

if the matter in issue is primarily a technical matter, be a suitably qualified
person agreed upon by the Parties and, failing agreement, nominated by the
Chairman for the time being of the Johannesburg Bar Council;

    6.3.3

any other matter, be a practising advocate or attorney, admitted as such in
accordance with the legislation of the law governing this Agreement, with at
least 10 (ten) years’ experience, agreed upon by the Parties and, failing
agreement, nominated by the Chairman for the time being of the Johannesburg Bar
Council; or

    6.3.4

in the event where the Parties are unable to agree whether the nature of a
dispute is primarily of an accounting nature, technical nature, or any other
nature, then the nature of that dispute shall be decided by a practising
advocate or attorney, admitted as such in accordance with the legislation of the
law governing this Agreement, with at least 10 (ten) years’ experience, agreed
upon by the Parties and, failing agreement, nominated by the chairperson for the
time being of the Law Society of the Northern Provinces.


6.4

The decision of the arbitrator shall be final and binding on the Parties, who
shall summarily carry out that decision and either of the Parties shall be
entitled to have the decision made an order of any court with competent
jurisdiction.

    6.5

No clause in this Agreement, which refers to arbitration, shall mean or be
deemed to mean or interpreted to mean that either of the Parties shall be
precluded from obtaining interim relief on an urgent basis from a court of
competent jurisdiction pending the decision of the arbitrator.

    6.6

This clause 6 shall survive the termination of this Agreement.


--------------------------------------------------------------------------------

9 

7

NON-AGENCY

   

Nothing in this Agreement shall constitute, or be deemed to constitute, a
partnership between the Parties hereto or constitute, or be deemed to
constitute, either Party as an agent of the other for any purpose whatsoever,
and neither Party shall have the authority or power to bind or to contract in
the name of the other, or create a liability against the other in any way or for
any purpose.

    8

NON-CESSION

   

Neither Party shall be entitled to cede or assign any of its rights and/or
obligations in terms of this Agreement without the prior written consent of the
other.

    9

CO-OPERATION

   

Each of the Parties hereby undertakes to:


9.1

do and to procure the doing by other persons, and to refrain and procure that
other persons will refrain from doing, all such acts; and

    9.2

pass and to procure the passing of all such resolutions of directors, members,
trustees or shareholders of any company, close corporation or trust,


to the extent that the same may lie within such Party's power and may be
required to give effect to the import or intent of this Agreement, or any
contract concluded pursuant to the provisions of this Agreement.

    10

DOMICILIUM CITANDI ET EXECUTANDI


10.1

The Parties choose as their domicilia citandi et executandi for all purposes
under this Agreement, whether in respect of court process, notices or other
documents or communications of whatsoever nature (including the exercise of any
option), the following addresses:


--------------------------------------------------------------------------------

10

10.1.1

Net1 UEPS:


Physical Address:

4th Floor, President Place, Cnr Jan Smuts Avenue and Bolton Road, Rosebank,
Johannesburg

  Postal Address: PO Box 2424, Parklands, 2121   Telefax Number: 011 880 7080


10.1.2

Net1:


Physical Address:

4th Floor, President Place, Cnr Jan Smuts Avenue and Bolton Road, Rosebank,
Johannesburg

  Postal Address: PO Box 2424, Parklands, 2121   Telefax Number: 011 880 7080


10.1.3

BVI:


  Physical Address: 37 Wantage Road, Parkwood   Postal Address: 37 Wantage Road,
Parkwood, 2196   Telefax Number: 086 721 4936


10.1.4

Mosomo:


  Physical Address: 37 Wantage Road, Parkwood   Postal Address: 37 Wantage Road,
Parkwood, 2196   Telefax Number: 086 721 4936


10.1.5

CPS:


  Physical Address:

4th Floor, President Place, Cnr Jan Smuts Avenue and Bolton Road, Rosebank,
Johannesburg

  Postal Address: PO Box 2424, Parklands, 2121   Telefax Number: 011 880 7080


10.2

Any notice or communication required or permitted to be given in terms of this
Agreement shall be valid and effective only if in writing but it shall be
competent to give notice by telefax.

    10.3

Any Party may by notice to any other Party change the physical address chosen as
its domicilium citandi et executandi vis-à-vis that Party to another physical
address in South Africa or its telefax number. Provided that the change shall
become effective vis-à-vis that addressee on the 5th (fifth) business day from
the deemed receipt of the notice by the addressee.

    10.4

Any notice to a Party –


10.4.1

sent by prepaid registered post (by airmail if appropriate) in a correctly
addressed envelope to it at its domicilium citandi et executandi shall be deemed
to have been received on the 5th (fifth) business day after posting (unless the
contrary is proved);


--------------------------------------------------------------------------------

11

10.4.2

delivered by hand to a responsible person during ordinary business hours at its
domicilium citandi et executandi shall be deemed to have been received on the
day of delivery; or

    10.4.3

sent by telefax to its chosen telefax number stipulated in clause 10.1, shall be
deemed to have been received on the date of dispatch (unless the contrary is
proved).


10.5

Notwithstanding anything to the contrary herein contained a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it notwithstanding that it was not sent to or delivered at
its chosen domicilium citandi et executandi.


11

NON-WAIVER


11.1

This Agreement constitutes the whole agreement between the Parties relating to
the subject matter hereof.

    11.2

No amendment or consensual cancellation of this Agreement or any provision or
term thereof (including this clause 11) or of any agreement, bill of exchange or
other document issued or executed pursuant to or in terms of this Agreement and
no settlement of any disputes arising under this Agreement and no extension of
time, waiver or relaxation or suspension of any of the provisions or terms of
this Agreement or of any agreement, bill of exchange or other document issued
pursuant to or in terms of this Agreement shall be binding unless recorded in a
written document signed by the Parties. Any such extension, waiver or relaxation
or suspension, which is so given or made, shall be strictly construed as
relating strictly to the matter in respect whereof it was made or given.

    11.3

No extension of time or waiver or relaxation of any of the provisions or terms
of this Agreement or any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this Agreement, shall operate as an estoppel
against any Party in respect of its rights under this Agreement, nor shall it
operate so as to preclude such Party thereafter from exercising its rights
strictly in accordance with this Agreement.

    11.4

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like not recorded herein, whether it induced the
contract and/or whether it was negligent or not.


--------------------------------------------------------------------------------

12

12

APPLICABLE LAW AND JURISDICTION


12.1

This Agreement will in all respects be governed by and construed under the laws
of the Republic of South Africa.

    12.2

Subject to the provisions of this Agreement, the Parties hereto hereby consent
and submit to the non-exclusive jurisdiction of the Gauteng Local Division,
Johannesburg, of the High Court of the Republic of South Africa in any dispute
arising from or in connection with this Agreement. The Parties agree that any
costs awarded will be recoverable in accordance with the High Court tariff,
determined on an attorney-and-own-client scale.


13

INDEPENDENT ADVICE

   

Each of the Parties to this Agreement hereby acknowledges and agrees that:


13.1

it has been free to secure independent legal and other professional advice
(including financial and taxation advice) as to the nature and effect of all of
the provisions of this Agreement and that it has either taken such independent
advice or has dispensed with the necessity of doing so; and

    13.2

all of the provisions of this Agreement and the restrictions herein contained
are fair and reasonable in all the circumstances and are in accordance with the
Parties’ intentions.


14

SEVERABILITY

   

In the event that any of the terms of this Agreement are found to be invalid,
unlawful or unenforceable such terms will be severable from the remaining
provisions, which shall remain of full force and effect. If any invalid term is
capable of amendment to render it valid, the Parties agree to negotiate in good
faith an amendment to render it valid

    15

VALUE ADDED TAX


15.1

For the avoidance of doubt, it is recorded and agreed that all considerations
and prices quoted or otherwise provided for in this Agreement and/or any
formulae for the determination thereof are quoted and provided for inclusive of
VAT.

    15.2

The recipient of any taxable supply under this Agreement shall be liable for any
VAT arising out of such supply and shall discharge such liability against
presentation of invoice.


--------------------------------------------------------------------------------

13

16

COUNTERPARTS

   

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same Agreement, as the case may be, as at the date of signature of the Party
last signing one of the counterparts. The Parties undertake to take whatever
steps may be necessary to ensure that each counterpart is duly signed by each of
them without delay.

    17

COST

   

Each Party shall bear their own costs incidental to the preparation and
execution of their obligations in terms of this Agreement.

SIGNED at JOHANNESBURG on this the 27th day of AUGUST 2014 in the presence of
the undersigned witnesses:

Witnesses:

 

1.                       2.      /s/ Herman G. Kotzé   (Signatures of witnesses)
  (Full Name: Herman G. Kotzé       Signature for and on behalf of the Net1 UEPS
      duly authorised thereto)

SIGNED at JOHANNESBURG on this the 27th day of AUGUST 2014 in the presence of
the undersigned witnesses:

Witnesses:

 

1.                       2.     /s/ Herman G. Kotzé   (Signatures of witnesses)
  (Full Name: Herman G. Kotzé       Signature for and on behalf of Net1, duly  
    authorised thereto)


--------------------------------------------------------------------------------

14

SIGNED at JOHANNESBURG on this the 27th day of AUGUST 2014 in the presence of
the undersigned witnesses:

Witnesses:

 

1.                       2.     /s/ Khomotso Brian Mosehla   (Signatures of
witnesses)   (Full Name: Khomotso Brian Mosehla     Signature for and on behalf
of BVI, duly authorised thereto)

 

SIGNED at JOHANNESBURG on this the 27th day of AUGUST 2014 in the presence of
the undersigned witnesses:

Witnesses:

 

1.                       2.     /s/ Khomotso Brian Mosehla   (Signatures of
witnesses)   (Full Name: Khomotso Brian Mosehla Signature for and on behalf of
Mosomo, duly authorised thereto)

 

SIGNED at JOHANNESBURG on this the 27th day of AUGUST 2014 in the presence of
the undersigned witnesses:

Witnesses:

 

1.                       2.     /s/ Herman G. Kotzé   (Signatures of witnesses)
  (Full Name: Herman G. Kotzé Signature for and on behalf of CPS, duly
authorised thereto)


--------------------------------------------------------------------------------